Citation Nr: 0302384	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skull fracture.

(Entitlement to service connection for a low back disability 
will be the subject of a later decision.)

Entitlement to service connection for a foot disability will 
be the subject of a later decision.)

Entitlement to service connection for a leg disability will 
be the subject of a later decision.)

Entitlement to service connection for a shoulder disability 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Board has properly recharacterized the issues as 
they appear on the cover page of the instant decision.

In the veteran's July 2000 substantive appeal, he requested a 
Travel Board hearing. It appears from the claims folder that 
attempts to locate the veteran have proven unsuccessful.  In 
a December 2002 letter from the veteran's attorney, he 
indicates that the veteran has moved without leaving a 
forwarding address or telephone number and his whereabouts 
are completely unknown.  Mr. Bendezu indicated as the 
veteran's duly appointed representative, he was withdrawing 
the veteran's request for hearing.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case an address, 
is not an impossible or onerous task. See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Thus, as the veteran has failed 
to advise VA of his current address, and based on the 
aforementioned statement from the veteran's representative, 
his request for hearing is deemed withdrawn. 38 C.F.R. 
§ 20.702(e). 


The Board is undertaking additional development on the 
service connection claims for a low back disability, a foot 
disability, a leg disability, and a shoulder disability, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no competent medical evidence of a current 
disability involving headaches.
 
3.  There is no evidence of a skull fracture during the 
veteran's period of active duty service.


CONCLUSIONS OF LAW
1.  Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 
2.  A skull fracture was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the November 1999 and September 2002 rating decisions, the 
April 2000 statement of the case (SOC), and the July 2000 and 
September 2002 supplemental statements of the case (SSOC), 
the RO denied the claims on the substantive merits, based on 
the standard of review articulated in this decision.  The 
Board finds, therefore, that the RO has adjudicated the 
veteran's claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in a May 1999 
letter and in the July 2001 VCAA letter, the RO outlined in 
full detail exactly what evidence the veteran needed to 
submit with respect to his claims.  Further, the criteria 
necessary to warrant service connection were provided in the 
April 2000 SOC, the July 2000 SSOC and the September 2002 
SSOC.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service medical records have been 
associated with the claims folder.  Private medical records 
have also been obtained and associated with the claims 
folder.  A request for outpatient treatment records at the 
Grand Island VA Medical Center (VAMC) resulted in a negative 
response.   While the Board notes that the veteran was not 
afforded an examination in connection with his claims, the 
Board finds that a VA medical examination or medical opinion 
is not necessary to make a decision in the case at bar. See 
38 U.S.C.A. §5103A(d).  As will be discussed below, there is 
no evidence of a current disability involving headaches or 
evidence of a skull fracture sustained during the veteran's 
period of active duty service. Id.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. See  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Background

The veteran contends that he currently suffers from headaches 
and a skull fracture as a result of a motorcycle accident, 
which occurred while he was stationed at Camp Le Jeune, North 
Carolina, during his period of active duty service.

The Board notes that the RO has previously denied the claims 
on the basis that any injuries sustained during the veteran's 
June 1979 motorcycle accident were not in the line of duty 
and a result of the veteran's own willful misconduct.  The 
Board shall not reach a determination on these grounds, 
because as will be explained below, there is no evidence of a 
current disability involving headaches or evidence of a skull 
fracture sustained during the veteran's period of active duty 
service.   

The pertinent evidence is as follows.  The veteran's service 
medical records indicate that the veteran complained of a 
head injury in June 1978.  At that time, the veteran 
complained of blurred vision and dizziness.  No diagnosis was 
made.  In July 1978, the veteran complained of headaches and 
blurred vision.  Again, no diagnosis was made.  While service 
medical records confirm that the veteran lost consciousness 
in a June 1979 motorcycle accident, upon admittance to the 
hospital, the veteran was found to be neurologically intact.  
There were no findings made with regard to headaches and/or a 
skull fracture.  In October 1980, the veteran complained of 
daily headaches and stated that he thought they were the 
result of his motorcycle accident.  The examiner made no 
diagnosis.  The veteran was simply prescribed Tylenol.  Upon 
separation examination in March 1981, the veteran's 
neurological examination was normal.  No other findings with 
regard to headaches and/or a skull fracture were documented.

Private medical records from Howard Chiropractic Clinic, 
Benson Chiroplus Healthcare PC, St. Francis Medical Center, 
Grand Island Clinic, Inc., the Heart Center of Nebraska, Dr. 
T.W., and Orthopedic Associates of Grand Island, are devoid 
of any diagnoses of headaches and/or a skull fracture.  There 
was no record of the veteran receiving treatment at the Grand 
Island VAMC.

I. Entitlement to service connection for headaches.

The Board has thoroughly reviewed the evidence of record and 
finds that headaches were not incurred in service.  While the 
veteran contends he currently suffers from headaches as a 
result of an in service motorcycle accident, the mere fact of 
an in-service injury is not enough, as there has been no 
showing that a chronic disability resulted from that injury.  
Moreover, the veteran has not submitted any evidence, nor 
does the record reflect, a current disability involving 
headaches, and "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. See 38 
U.S.C.A. §5103A(d).  As previously stated, there is no 
competent evidence that the veteran has a current disability 
involving headaches.  For this and the reasons listed above, 
as the preponderance of the evidence is against the veteran's 
claim, it must be denied.

II. Entitlement to service connection for a skull fracture.

The Board has thoroughly reviewed the evidence of record and 
finds that a skull fracture was not incurred in service.  As 
previously noted, in order to establish service connection 
for a disability, medical evidence must establish an in-
service incurrence or aggravation of an injury or disease. 
See Pond, supra.  In the instant case, the veteran's service 
medical records are devoid of any evidence that the veteran 
sustained a skull fracture during his period of active duty 
service.  As such, the preponderance of the evidence is 
against the veteran's claim and it must be
denied.  An additional VA medical examination or medical 
opinion is not necessary to make a decision in the case at 
bar. See 38 U.S.C.A. §5103A(d).  


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a skull fracture is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

